Citation Nr: 1035019	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  08-02 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to February 
1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in St. 
Paul, Minnesota.  The Veteran relocated during this appeal to 
Chicago, Illinois; his claims file is now in the jurisdiction of 
the RO in Milwaukee, Wisconsin.  

The issue before the Board today was remanded in June 2009 for 
further evidentiary and procedural development.  As discussed 
below, the Board finds that there was substantial compliance with 
its remand; thus, it may proceed with a decision at this time.  
See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's bilateral hearing loss is productive of no more 
than Level I hearing acuity in both ears throughout this appeal.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  

A review of the claims file reveals that letters sent to the 
Veteran in September 2007 and July 2009 satisfied VA's duty to 
notify requirements.  See Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006).  Ideally, these letters should have been provided to 
the Veteran prior to the adjudication of his claim in July 2006.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  However, VA 
may proceed with adjudication of a claim if errors in the timing 
or content of the notice are, as in this case, not prejudicial to 
the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In the present 
case, the Veteran was provided ample opportunity to meaningfully 
participate in the adjudicatory process following the issuance of 
both the September 2007 and July 2008 VCAA letters and the entire 
record was reviewed and the claim was readjudicated in 
(supplemental) statements of the case dated in November 2007, 
April 2008, and June 2010.  As such, there is no prejudice in the 
Board proceeding with the current appeal.  See id.; see also 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication).

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
claim decided herein and providing adequate VA examinations, when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§§ 3.159(c), 4.2 (2009).  In this regard, the Veteran's service 
treatment records are associated with the claims folder, as well 
as all relevant and available non-VA and VA treatment records.  

With regards to the latter, the Board observes that it remanded 
this appeal in June 2009, in part, for the purpose of obtaining a 
copy of a July 2006 audiogram conducted at the VA Medical Center 
(VAMC) in Hines, Illinois.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file).  Unfortunately, the agency of original 
jurisdiction (AOJ) was unable to obtain the original audiogram; 
only the results previously of record, as recorded in an 
audiology clinic note, were available.  The Veteran was made 
aware of the AOJ's failed attempt in the June 2010 supplemental 
statement of the case, but he did not submit additional 
information or evidence which might have indicated that the 
original audiogram still exists or that further attempts to 
obtain it would not be futile.  See 38 C.F.R. §§ 3.159(c)(2), 
(e).  In any event, the Board finds that the pure tone threshold 
results of the July 2006 audiogram, while relevant to the current 
appeal, are not determinative of the claim because, as discussed 
in more detail below, the remaining medical evidence of record is 
sufficient to decide the claim.  As such, the absence of this VA 
treatment record is not prejudicial to the Veteran and the Board 
may proceed with a determination at this time.  See Mayfield, 19 
Vet. App. at 121.

The Veteran was afforded two audiological examinations during the 
pendency of this appeal for the purpose of obtaining evidence 
regarding the severity of his bilateral hearing loss disability.  
The pure tone threshold and speech discrimination results of the 
first VA examination were unfortunately deemed to be unreliable 
by the audiological examiner; the lay evidence provided is, 
however, still relevant to the Veteran's claim.  The second 
examination, conducted in June 2010, was able to obtain reliable 
pure tone threshold and speech discrimination scores.  Moreover, 
the examination report describes the functional effects of the 
Veteran's hearing loss disability on his occupational functioning 
and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).  As such, the Board finds that the Veteran was 
provided a VA audiological examination that is adequate for 
rating purposes.  See 38 C.F.R. § 4.2 (2009); Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007) (VA must ensure that any VA 
examination undertaken during an appeal is adequate).  

Under the circumstances of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding what 
further evidence she should submit to substantiate her claims.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.  

Compliance with Prior Board Remand(s)

The Board previously remanded this appeal in June 2009.  The 
purpose of this remand was to provide adequate VCAA notice, 
obtain an outstanding VA treatment record, and obtain a VA 
audiological examination that is adequate for rating purposes.  

As discussed above, the Veteran was provided appropriate VCAA 
notice in a September 2007 letter.  Additional notice, which 
included a summary of the rating criteria applicable to the 
Veteran's hearing loss disability, was also sent in July 2009 in 
response to the Board's remand.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), vacated by Vazquez-Flores v. Peake, 580 F.3d 
1270 (Fed. Cir. 2009).  The Veteran was also provided a VA 
audiological examination following the June 2009 remand that is 
adequate for rating purposes.  As for the outstanding VA 
treatment record, the Board has previously explained the AOJ's 
efforts to obtain the missing audiogram results as well as the 
fact that the Veteran was notified that such record was not 
available.  Furthermore, the Board will discuss in more detail 
the fact that the results of the audiogram, as reported in the VA 
audiology note of record, are sufficient to decide the claim.  
Therefore, the absence of such record is not prejudicial to the 
Veteran's appeal.  

Given that proper VCAA notice was provided, an adequate 
examination was obtained, and reasonable efforts were made to 
obtain the outstanding VA treatment record, the Board finds that 
there was substantial compliance with its remand directives.  
Thus, it may continue with a determination.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon 
the claimant, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon the VA a concomitant 
duty to ensure compliance with the terms of the remand).  See 
also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999).  

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service treatment records and all other evidence of record 
pertaining to the history of the Veteran's service-connected 
hearing loss disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, it is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which a veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.10 (2009).  Regulations require that 
where there is a question as to which of two evaluations is to be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

Historically, the Veteran was previously granted service 
connection for bilateral hearing loss by RO rating decision dated 
in December 1996 and assigned an initial disability rating of 
zero percent (noncompensable), effective May 17, 1996.  
Thereafter, the Veteran's bilateral hearing loss was reevaluated 
in a July 2004 RO rating decision; no change was made in the 
noncompensable disability rating.  The Veteran did not appeal 
this decision.  In March 2006, the RO received a claim for an 
increased disability rating for hearing loss.  The July 2006 
rating decision reflects that the RO determined that no 
compensable disability rating was warranted; his zero percent 
disability rating was continued.  The Veteran appealed this 
rating decision and it is now before the Board for appellate 
review.  

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained during 
audiometric evaluations.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2009).  Ratings for hearing impairment range from noncompensable 
to 100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree 
of disability from hearing impairment, the Rating Schedule 
establishes eleven auditory acuity levels designed from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  See id.  Hearing tests are conducted without hearing 
aids, and the results of the above-described tests are charted on 
Table VI and Table VII.  See id.

The Veteran was afforded a VA audiological examination in October 
2007 for the specific purpose of obtaining pure tone threshold 
and speech discrimination test results such that his hearing loss 
might be evaluated.  Unfortunately, the examining audiologist 
concluded that the results of the audiogram obtained at this 
examination were unreliable; specifically, the speech reception 
threshold (SRT) and three frequency pure tone average were in 
poor agreement.  The Veteran was scheduled for a new VA 
examination to be completed in April 2008, however, he failed to 
report for this examination.  

The Veteran was eventually reevaluated by the VA in June 2010.  
The results of this audiological examination were found to be 
reliable and demonstrate pure tone thresholds, in decibels, as 
follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
30
40
40
80
48
LEFT
25
30
40
70
41

Speech audiometry at this VA audiological examination revealed 
speech recognition ability of 96 percent in both ears.  Entering 
the above average pure tone thresholds and speech recognition 
abilities into Table VI reveals numeric designations of hearing 
impairment of I for both the right and left ear.  See 38 C.F.R. § 
4.85.  The above results do not demonstrate "exceptional hearing 
patterns," as defined by VA regulation; thus, Table VIa is not 
for application.  See 38 C.F.R. § 4.86(a).  Entering these 
category designations into Table VII (I and I) results in a 
noncompensable, or zero percent, disability rating under 
Diagnostic Code 6100.  

The Board has reviewed the remaining record, including VA 
treatment records dated throughout this appeal, for additional 
evidence with which to rate the Veteran's service-connected 
bilateral hearing loss.  There is one VA audiology clinic note of 
record, dated in July 2006, which indicates that an audiogram was 
performed.  While the pure tone threshold and speech 
discrimination results are not provided in this note, the 
treatment record does summarize the results.  In sum, testing 
revealed "normal hearing sensitivity through 2000 [Hertz] 
steeply sloping to a severe sensorineural hearing loss with 
excellent word recognition ability in the right [emphasis added] 
ear and normal/mild hearing with conductive component at 500 Hz 
through 2000 Hz steeply sloping to a severe sensorineural hearing 
loss with excellent word recognition ability in the right 
[emphasis added] ear."  

No results were reported for the left ear in the July 2006 
audiology note.  It is clear, however, that results for both ears 
were reported and that the VA audiologist merely mis-designated 
the left ear as the right ear in reporting her results (thereby 
resulting in two descriptions of the Veteran's right ear hearing 
loss).  Interestingly, the Board notes that the description of 
the Veteran's hearing loss provided in the July 2006 VA audiology 
note is very similar, if not almost identical, to the description 
provided in the June 2010 VA audiological examination report.  
The June 2010 VA examination report states that testing shows "a 
mild to severe sensorineural hearing loss with a conductive 
component at 500 Hz and excellent word recognition ability in the 
right ear and hearing sensitivity within normal limits through 
1000 Hz sloping to a severe sensorineural hearing loss with 
excellent word recognition ability in the left ear."  

Given that a conductive component has never previously been 
identified as part of the Veteran's left ear hearing, the Board 
finds it safe to assume that the description provided in the July 
2006 VA audiology note is describing left ear hearing loss first, 
and then right ear hearing loss.  Furthermore, in light of the 
similarities in the severity described by both the July 2006 
audiology note and the June 2010 VA audiological examination 
report, and with consideration of the fact that both summaries 
were based upon pure tone threshold and speech discrimination 
testing, the Board finds the July 2006 audiology note should not 
serve as a basis for any increase in the Veteran's disability 
rating.  

Therefore, inasmuch as the competent evidence fails to show that 
the Veteran's bilateral hearing loss meets the criteria for a 
compensable disability for the entirety of this appeal, the Board 
finds a preponderance of the evidence is against this claim.  
This determination includes consideration of whether staged 
ratings might be appropriate for distinct time periods evident in 
the record.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  However, 
as discussed immediately above, there is nothing to support even 
a temporary increase in the Veteran's bilateral hearing loss 
disability, including the July 2006 audiological results.  The 
Board acknowledges that when the Veteran's current hearing is 
compared to the results of his prior evaluation in July 2004 
(based on a June 2004 audiological examination), there does 
appear to have been a slight increase in hearing loss in some of 
the pure tone thresholds.  Unfortunately, any increase in the 
severity of his disability is not severe enough to warrant 
compensation pursuant to VA law and regulations, even when 
considering the principles of reasonable doubt.  See 38 C.F.R. 
§ 4.85; see also 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. § 3.102 (2009).

The above determination is based upon application of the 
pertinent provisions of VA's Rating Schedule.  Consideration 
should also be given, however, to whether a veteran's disability 
picture presents exceptional or unusual circumstances with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b) (2009).  In these cases, a referral for consideration of 
an extra-schedular rating is warranted.  Id.  

In the present case, the Veteran has presented lay evidence that 
he has difficulty hearing when there is a lot of background 
noise; he also reported at the October 2007 VA audiological 
examination that he cannot hear high pitched sounds, requires 
people to repeat what they are saying, and tries to read lips.  
More recently, at the June 2010 VA audiology examination, he 
indicated that he has difficulty understanding people without his 
hearing aids and that he cannot hear what is being said "down 
the line" at work without his hearing aids.  The Veteran works 
as a sorter in a factory.  

Pertinent to the issue of whether referral for extra-schedular 
consideration is warranted, the rating criteria for a hearing 
loss disability, as described above, focus on hearing sensitivity 
and speech discrimination abilities.  Thus, it appears that his 
symptomatology, as discussed above, is adequately contemplated by 
the Rating Schedule.  Moreover, there has been no assertion by 
the Veteran, and there is no evidence in the remaining record, 
that he experiences problems performing his job when he utilizes 
his hearing aids which would rise to a level of "marked" 
interference with employment.  In sum, the staged ratings 
presently assigned to the Veteran's hearing loss disability 
reasonably describes his disability level and impairment in 
earning capacity.  Therefore, no extra-schedular referral is 
required.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218 (1995); 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


